DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I invention in the reply filed on 6-4-2021 is acknowledged.  Since no election of the species was made, a call was made to the attorney on 6-8-2021 and the attorney elected 1 (a) as the species. The traversal is based on the election of the species and is on the ground(s) that the election of the species requirement is improper since they are non-mutually exclusive aspects of the invention.. This is not found persuasive because : the rationale behind this argument is not readily apparent. The basis for the sub-species election requirement is that the claims ‘recite further comprising’ . As set forth in the sub-species election requirement a) is further component having a retention time between that of THCu and HHC; b) further comprising a liposome; c) further comprising curcumin, -----baicalin; d) THCu or deuterated THCu. The term, ‘further comprising’ makes the subspecies as independent and exclusive’ and not ‘non-mutually exclusive’ as argued.
The requirement is still deemed proper and is therefore made FINAL.
However, upon further consideration, the restriction and election requirements are withdrawn.
Claims included in the prosecution are 1-20.


Claim Rejections - 35 USC § 112
1.	Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of activation of Nrf2 by THCu and not for preventing or treating a disorder.  treating specific diseases such as liver or kidney disease or protecting specific organs such as the liver, heart, or kidney, does not reasonably provide enablement for treating any disease whatsoever or protecting any organ whatsoever.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
	Nature of the invention:  The claimed invention is a method of treating or preventing a disorder.  In order to be enabled for the full scope of disorder 
one skilled in the art must be reasonably able to use tetrahydrocurcumin to treat or prevent any arbitrarily selected disease whatsoever.
The state of the prior art:  The prior art recognizes curcumin and tetrahydrocurcumin as biologically active molecules that can be used to treat certain diseases and not preventing any disease or disorder.
 2) 	The relative skill of those in the art:  The relative skill of those in the art is high.
3.	The predictability or unpredictability of the art:  The human body is extremely complex and subject to many different disorders caused by a wide range of different causes and manifesting by a wide range of mechanisms.  There is no single common element underlying all human disease that would allow one skilled in the art to reliably devise a method capable of treating any disease whatsoever.  Similarly, each organ in the human body has a different structure and function and is subject to different sorts of injury or dysfunction, and there is no expectation of being able to come up with a therapeutic compound capable of simultaneously protecting all of the organs in the body against all possible injuries.
4.	The Breadth of the claims:  The claimed invention is extremely broad, encompassing methods of treating and particularly preventing any disease and protecting any organ against any injury.  Even the term, ‘kidney disease’ is a broad term which includes cancer.
5.	The amount of direction or guidance presented:  The specification describes a number of specific disorders treatable using tetrahydrocurcumin but does not provide guidance for using it as a panacea capable of treating any disorder or preventing any disorder. The only thing the specification discloses is the activation of Nrf2by THCu.
6.	The presence or absence of working examples: The specification discloses no specific examples of what kidney diseases THCu treats.
The quantity of experimentation necessary:  In order to practice the claimed invention for all possible diseases and organs, one skilled in the art would have to independently develop a wide range of therapeutic methods and characterize the interaction of tetrahydrocurcumin with every biological system in the body, in order to discover completely novel methods of treating every possible disease.  Such an endeavor would require an enormous amount of unpredictable experimentation and no particular expectation that the desired result was even feasible.
Genentech, 108 F.3d at 1366, sates that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims and the lack of guidance or working examples, Applicants fail to provide information sufficient to practice the claimed invention for the treatment of all possible diseases and organs.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 2-10 and 20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation kidney disease and the claim also recites chronic kidney disease and polycystic kidney disease which are   the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh (US 9,375,408).
Singh discloses compositions containing tetrahydrocurcumin. Tetrahydrocurcumin is purified to remove byproducts (col. 47, lines 26-35) and therefore, the reference meets the requirements of instant claim 1 limitation of ‘no delectable HHC. Singh also discloses lipid formulations containing  polyenylphosphatidylcholine in amounts of 5 to 95 % by weight. The compositions contain vitamin E as the antioxidant and other additives include baicalin, curcumin, disaccharides and oil  (col. 6, lines 26-64). The composition treats kidney disease (col. 3, line 55 through col. 5, line 49, col. 9, line 51 through col. 10, line 50, col. 53 line 55 through col. 54, line10, col. 59, lines 55-59, 
4.	Claim 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Setthacheewakul et al (AAPS Pharm Sci Tech, vol. 12, # 1, pp. 152-164, March, 2011).
	Setthacheewakul et al teaches sustained release compositions containing tetrahydrocoumarin (see entire publication, especially, Materials and Methods).

5.	Claim 1 is  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murugan et al in Basic & Clinical Pharmacology & Toxicology, vol. 99, pp. 122-127, (2006).
	Murugan et al teach the effect of tetrahydrocoumarin on lipid peroxidation and its antihyperlipidmemic effect. Murugan also teaches that tetrahydrocoumarin is one of the major colorless metabolites of coumarin and it exhibits the same physiological and pharmacological properties of coumarin (see entire publication).


6.	Claims 1, 2, 4-11, 13-16, and 18-20 are rejected under 35 U.S.C. 102(a) as being anticipated by Clark et al. (PCT international publication WO2011/047309, reference included with PTO-892)
Clark et al. discloses a method of treating patients for tissue damage comprising administering (e.g. intravenously) a curcuminoid. (p. 2 under the heading “Summary”) Curcuminoids usable include tetrahydrocurcumin. (p. 3 fourth paragraph and claim 5) Ischemic conditions can include ischemia within the heart such as myocardial infarction or cardiac arrest. (p. 3 last paragraph). The curcumin can be prepared as liposomes including an additional antioxidant such as alpha-tocopherol, which is also a terpenoid. (p. 13 third paragraph). The liposomes can be composed of phosphatidylcholines. (p. 13 last two paragraphs) Therefore Clark et al. anticipates the claimed invention.

7.	Claims 1-10 and 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Toshihiko et al. (Japanese patent publication H11--246398, reference and English machine translation included with PTO-892)
Toshihiko et al. discloses that orally administered tetrahydrocurcumin decreases lipid peroxidation and produces a renal protective effect. (paragraph 0004) The composition can be used to treat conditions including glomerunephritis and diabetic nephropathy, which are chronic kidney diseases according to the limitations of instant claim 3. (paragraph 0014) The compositions can be administered orally (paragraph 0016) and can be formulated with conventional pharmaceutical excipients (paragraph 0015) such as sucrose, fructose, glucose, and sugar alcohols. (paragraph 0019). Instant .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
8.	Claim 1-20 are   rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 9,375,408) cited above.
The teachings of Singh have been discussed above. As pointed out above, Singh teaches purified THCu and without any contaminants. Assuming that there are detectable amounts of HHC in Singh’s compositions, it is deemed obvious to one of ordinary skill in the art of highly developed chemistry and biological sciences to totally purify THCu without any contaminants with suitable chromatographic methods with a reasonable expectation of success.

	The reference of Wada (2013/0312546) is not considered since it does not appear to be related to instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612